 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDa union. In so finding I credit Butler over Lester because I regard him on the basisof all factors in the case, including demeanor, as a more reliable witness.Havingcredited Butler over Lester as well as Vance Ward, I find it unnecessary to resolvethe conflicts between these employees and Sam Moore about the alleged admissionby Lester that he had quit his job and by Ward that he had been fired for drinking.I have found that Butler discharged Vance Ward, Vernon Ward, and RobertLester for cause on October 29. I further find that George Lester was employeduntil October 27 as a temporary employee and that he was not denied employmenton October 29 or 30, or thereafter, because of his union activities.His temporaryemployment, as credibly related by Butler, had terminated on October 27, and thereis no evidence that he sought employment thereafter which was denied to him forany reason.I credit Moore's testimony that Garner and George Lester had tried to preventMoore and Clifton Horne from working on October 30 and that Lester had statedno one would be permitted to work unless all employees were allowed to do so. Icredit Butler's testimony, supported by testimony of Young and Garner, that he hadinstructed these two employees to go to work on October 30 and that each hadoffered an excuse for not doing so. I reject the inconsistent and implausible testi-mony of these employees that they returned the next day and were told by Butlerhe had orders from Weisman to discharge everyone.Summarizing my findings, I conclude that when the three warehouse employeeswere discharged for cause on October 29 the others decided to put pressure onButler to reinstate them by withholding their servicesIn effect they were economicstrikers who could lawfully be replaced.Garner, a furniture finisher, was replacedby another finisher hired by Butler on October 30.Two other warehouse employeeswere hired on October 30 and 31.These two employeesare no longeremployedbecause of curtailment of the Respondent's needs.Absent evidence that the strik-ing employees had sought and were for unlawful reasons denied reinstatement, thereisno basis for a finding in this case that the Respondent in violation of Section8(a) (3) of the Act discharged or otherwise terminated the employment of the com-plaining employees and thereafter unlawfully refused to reinstate them.Because therecord as a whole does not preponderate in favor of a finding that the Respondent hadengaged in such conduct, as alleged in the complaint, I shall recommend that thecomplaint be dismissed.CONCLUSIONS OF LAW1.Sarah Swartz, Herman Weisman and M. James Weisman d/b/a S. Swartz isengaged in commerce within the meaning of Section 2(6) and (7) of the Act2.Local 169, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within the meaning of Section 2(5)of the Act.3.The allegations of the complaint that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act have not been sustained.RECOMMENDATIONIt is recommended that the complaint be dismissed in its entirety.Lyon,IncorporatedandAluminum Workers International Union,AFL-CIOLyon,IncorporatedandAluminum Workers International Union,AFL-CIO.Cases Nos. 06-CA-1444 and 26-RC-1849.November19, 1963DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn July 17,'1963, Trial Examiner Jerry B. Stone issued his Inter-mediate Report in the above-entitled proceeding, finding that the145 NLRB No. 3. LYON, INCORPORATED55Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, and recommended further that theelection held on December 14, 1962, in Case No. 26-RC-18491 be setaside and a new election held, as set forth in the attached Interme-diate Report.2The Trial Examiner also found that the Respondent-Employer had not engaged in certain other unfair labor practices andrecommended that the complaint be dismissed as to such allegations.Thereafter, the General Counsel and Respondent filed exceptions tothe Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reveiewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications :The complaint alleges that the Respondent, through its NightSuperintendent Todd, violated Section 8(a) (1) of the Act by threat-ening certain of its employees with economic reprisals against themand their families if these employees engaged in union activities.The Trial Examiner found that the statements made by Night Super-intendent Todd did not reveal a threat of company action to theiPursuant to a stipulation for certification upon consent election dated November 2,1962.2On March 27,1963,the Board issued a Decision and Order directing a hearing beforeitTrial Examiner on certain objections filed by the Union herein to conduct affecting theresults of the election,and further ordering CasesNos 26-CA-1444and 26-RC-1849consolidatedIn view of its disposition of the case,the Board does not determine norpass upon the merits of objection No 7, which was not referred to the Trial Examiner.In adopting the Trial Examiner's finding that Steven Goodson is a supervisor,we relyadditionally on the fact that Goodson received his ordersdirectlyfrom the plant super-intendent,and that nootherindividual was given the responsibility of seeingthat thenecessary cleanup work was doneThere is no evidence,as the Trial Examiner observed,that the plant superintendent engaged in any active direction of the cleanup crew, and itisnot unreasonable to infer thatthe plantsuperintendentwith asubstantial work forceof almost 400 employees was not likely to concern himself directlywith thesupervisionof janitorial services.While it is understandable that maintenance work of this kind isin large measure of a routinenature,the evidencesupports theTrial Examiner's findingthat Goodson exercised more than routine direction in the assignment and performance ofthis work;particularly is this true in the selection of employees in the cleanup crew forspecial work on weekends.We note also in this connection that Goodson's signature onthe employees'timecards is it necessary condition to employees receiving credit and payfor thehours of work recorded thereonWe adopt the Trial Examiner's recommendation that the election be set aside becausewe agree thatGoodson's conduct,as set forth in the Intermediate Report, interfered withthe employees'right to afree and untrammeled election choiceHowever,we base ourdecision also on Plant ManagerWatt's conduct in pinning a "Vote no" sign on an em-ployee's backBy such action,Watt clearlyindicated to employees under his supervisionhis approvalof Goodson's activities in distributing such cards. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees for engaging in union activity.Contrary to the TrialExaminer, we find that employees were threatened by Respondent'ssupervisor with economic reprisal by the Respondent.One night during the period September 10 to 12, Todd had occasionto speak to Jamie Arbuckle, Jimmy Mixon, and Henry Arbuckle.According to the Trial Examiner's credited version of this incident,Todd related to these employees some of his union experiences andalso "told the employees that if they worked for the Union theywould be hurt and hurt more than they thought and their familieswould be hurt also, and that . . . every Arbuckle by name aroundthere would be hurt, that Arbuckle's father was old and that it wouldbe hard for him to secure a job."When viewed in the context of theorganizational activities in the plant at the time, the fact that theRespondent knew of the prounion sentiments of the Arbuckle brotherswho worked for Respondent, and in view of other unlawful discrim-inatory acts engaged in by Respondent, we find that this constituteda real threat to the job security of the employees with the Respondent,and violated Section 8 (a) (1).1ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner 4 with the following modifications :Paragraph 1(b) is hereby amended by deletion of the period fol-lowing the word "Act," and by addition of the following :by conditioning such benefits on the employees giving to it copiesof their affidavits given to an agent of the Board.The companion notice provision shall be similarly modified.[Text of Direction of Second Election omitted from publication.]8 Otis L. Broyhill Furniture Company,94 NLRB 1452.4 The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in these cases, and pursuant to Section 10(c) of theNational Labor Relations Act,as amended,the National Labor Relations Board herebyorders that Respondent,Lyon, Incorporated, its officers, agents, successors, andassigns, shall:INTERMEDIATE REPORT AND REPORT ON CERTAIN OBJECTIONSSTATEMENT OF THE CASEUpon a charge and an amended charge filedon January 4 and February 21, 1963,respectively,by Aluminum WorkersInternationalUnion, AFL-CIO (herein some-times called the Union),the General Counsel of the NationalLaborRelations Board,by theRegional Directorfor the Twenty-sixthRegion(Memphis, Tennessee),issuedhis complaint datedFebruary21, 1963, againstLyon,Incorporated(herein some-times called the Employer,the Respondent,or the Company).In substance thecomplaint allegedthatRespondent had engaged in and was engaging in conductproscribed by Section8(a)(1) and(3) of the National LaborRelationsAct (hereincalledthe Act),and that such conduct affected and was affecting commerce as set LYON, INCORPORATED57forth in Section 2(6) and(7) of the Act.Respondent'sanswer admits manyof the facts pleaded in the complaint,but denies the commission of any unfair laborpractices.On October 8, 1962, the Union filed a representation petition in Case No.26-RC-1849 alleging that a substantial number of employees of the Company wishedto be represented by the Union, and that the Union desired to be certified asrepresentative of the employees for purposes of collective bargaining,pursuant toSection 9(a) and(c) of the Act.Thereafter on November 2, 1962, the Companyand the Union executed a stipulation for certification upon consent election (CaseNo. 26-RC-1849)which was approved by the Acting Regional Director(NationalLabor Relations Board, Twenty-sixth Region).This stipulation provided that therepresentation election in this matter would be conducted on December 14, 1962.1The election by secret ballot was conducted(under the supervision of the RegionalDirector for the Twenty-sixth Region, Memphis,Tennessee)on December 14,1962, among the employees in the stipulated appropriate collective-bargaining unit 2at the Employer'sGrenada,Mississippi,plant.Upon the conclusion of the elec-tion a tally of ballots was furnished the parties in accordance with the Rules andRegulations of the Board.The tally of ballots shows that there were approximately328 eligible voters and that 389 ballots were cast,of which 84 were for the Petitioner,230 were against the Petitioner,73 were challenged,and 2 were void.On December 19, 1962,the Union filed timely objections to the election and toconduct affecting the results of the election,a copy of which was duly served uponthe Employer?The Regional Director of the Twenty-sixth Region of the National Labor RelationsBoard caused an investigation to be made of the objections and thereafter on Febru-ary 1 and 26, 1963,issued and served upon the parties his report on objections, anda supplemental report on objectionsThe Employer filed timely exceptions to theaforesaid reports on February 21 and March 11, 1963, respectively.Thereafter onMarch 27, 1963, the Board issued its order adopting the Regional Director's recom-mendations that a hearing be held on objections Nos. 2, 4, and 9 and that objectionsNos. 1,3, 5, 6, 8, 10, and 11 be overruled.The Board decided to defer rulingon the Employer's exceptions relating to objection No 7 4 until after a hearing onthe issues raised by objections Nos. 2,4, and 9The Board ordered that a hearingbe held to resolve the issues raised by the Petitioner'sobjections Nos. 2, 4, and 9,and the Employer's exceptions thereto, and provided that such hearing could beconsolidated with the hearing scheduled in Case No.26-CA-1444 and held beforea Trial Examiner to be designated by the Chief Trial Examiner.On April 11,1963, Cases Nos. 26-CA-1444 and 26-RC-1849 were consolidated by order of theActing Regional Director for the Twenty-sixth Region of the National Labor Rela-tions Board.Pursuant to appropriate notice, a hearing,in the matter of the aforesaid con-solidated cases,was held before Trial Examiner Jerry B. Stone at Grenada,Missis-sippi on April 29 and 30 8 and May 1, 1963.All parties were represented at andparticipated in the hearing and were afforded the right to present evidence, to ex-amine and cross-examine witnesses,to offer oral argument,and to file briefs.Briefsfrom the General Counsel and Respondent(Employer)have been received andconsidered.Upon the entire record in this case,and from my observation of the witnesses,the following findings of fact,conclusions of law, and recommendations are made.61The approved stipulated appropriate collective-bargaining unit was:Included: All production and maintenance employees,including press, buff, chrome,paint, shipping and receiving, toolroom,production control,quality control,mainte-nance,material control,setup employees,truckdrivers,laborers,and janitorsExcluded:Sales, purchasing,personnel department,office clerical,temporary em-ployees, guards, professionals,and supervisors as defined in the Act.2 There were several individuals who voted challenged ballots.3The Petitioner's objections were numbered 1 through 11.4The Regional Director had recommended that Petitioner's objection No 7 be sustained,that the election be set aside,and that a new election be ordered.5The transcript is corrected to so reflert.e All credibility resolutions are based in whole or in part on my observation of thewitnesses'demeanorThe testimony of witnesses at variance with the facts found hasbeen discredited 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERBased upon the pleadings,it is found that the Respondent is, and has been at alltimes material to the proceeding,a Delaware corporation operating a plant locatedin Grenada, Mississippi,where it is engaged in the manufacture of automobile wheelcovers.Respondent,during a representative 12-month period, at its Grenada,Mississippi,plant, purchased and received goods and materials valued in excess of$50,000 directly from points outside the State of Mississippi.During the sameperiod,Respondent manufactured,sold, and shipped finished products valued inexcess of$50,000 directly to points outside the State of Mississippi.It is foundthat Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.H. THE LABOR ORGANIZATION INVOLVEDBased upon the pleadings it is found that theUnion is alabor organization withinthe meaning of Section2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICES AND THE REPORT ON OBJECTIONSA. The unfair labor practices1.The events primarily pertaining to the alleged unfair labor practicesconcerning Robert O'BryantThe evidence relating to the alleged unfair labor practices concerning RobertO'Bryant touch the issues raised as to (1) whether Respondent discriminatorilydischarged Robert O'Bryant on September 6, 1962,(2)whether Respondent dis-criminatorily refused to reinstate O'Bryant on September 10, 1962,and (3)whetherPersonnelManager Ketchum, on September 10, 1962, told an employee that theRespondent would not have a union in its plant 7a.The commencement of union activity 8Sometime prior to September 3, 1962, employee Robert O'Bryant told some ofhis fellow employees,who were interested in collecting money for making a tele-phone call to contact a union,that his brother(John)was with a union.OnSeptember 3, 1962, at 9 p.m, Claude Mitchell, representative of the Union, con-tacted O'Bryant at the Little Widgit Cafe in Grenada,Mississippi.O'Bryant,there-after, told employees at the Respondent's plant that if they were interested in theUnion that a union representative would be at the Little Widgit Cafe on September 4at 3 p.m.O'Bryant, and approximately 14 other employees of Respondent,met with UnionRepresentativeMitchell at the appointed time on September 4, 1962.They metin an open area in the back of the restaurant.Unionism was discussed,union cards 9were passed out,and some union cards were signed.O'Bryant thereafter,at work,'°handed out approximately 10 union cards and talked to around 20 other employeesin the buff department about signing the union cards.b.O'Bryant's cessation of employment11On September 6, 1962, two of O'Bryant's fellow employees told him that he wasgoing to be fired.At the beginning of the night shift O'Bryant went to see Person-7Unless O'Bryant's testimony,to the effect that he asked Ketchum what he thoughtabout the Union and that Ketchum replied that if the Union were voted in the Respondentwould go along with it,touches upon this issue, I find no evidence adduced by the GeneralCounsel in support of this issue.8Based on a composite of O'Bryant and Orr's credited testimony° Cards designating the Union as collective-bargaining representative10During the lunch hour and after work hoursU The facts concerning O'Bryant's termination and his conversations with Ketchum andTodd on September 6, his conversation with Ketchum and Watt on September 10, and hisconversation with Ketchum on November 16 are based on a composite of the credited testi-mony of Ketchum,Todd,Watt,and O'Bryant.Ketchum was a very impressive witnesswho testified in a frank,forthright manner and I find him fully credible as a witnessTodd,as a witness,appeared to be sincerely attempting to tell the truthDespite histestimony to the effect that Ketchum completed the back of the "Final Pay" ticket on LYON,INCORPORATED59nelManager Ketchum at his office.O'Bryant was sitting in the lobby outside ofKetchum's office when Ketchum and Night Superintendent Todd left Todd's officeand entered a hallway.Ketchum saw O'Bryant in the lobby and asked him if hewished to see him.O'Bryant replied that he did.Todd, Ketchum, and O'Bryantentered into Ketchum's office and sat down.O'Bryant asked Ketchum if he could be transferred from the night shift to theday shift.Ketchum told O'Bryant that they had discussed the matter before, thathe could not make an exception in his case, and that the answer remained the same(no).O'Bryant told Ketchum that his wife was a nervous wreck "staying out thereby herself," patted his stomach, stated that he was losing weight, that his healthwas bad, and that if he could not get on the day shift that it would break up hishome.Ketchum told O'Bryant that the Company did not want that to happen,but that he could not transfer him.O'Bryant stated that if he could not get trans-ferred that he would have to quit.Ketchum told O'Bryant that this was natural,that it was the end of the workweek, and that now was a good time to do it.O'Bryan told Ketchum that he would rather work until November 1 before quitting.Ketchum told O'Bryant that they had had previous discussions about his inabilityto work in various departments and that anyway he was not going to make a toprate inspector.Ketchum told O'Bryant that since there was a question of his abilityto perform the work properly, that he should go ahead and quit now since it was theend of a workweek, and that the Company was not going to spend more time andmoney on him.Ketchum, explained that he could hire a new man and have himqualified equally to O'Bryant by November 1, 1962.O'Bryant stated that it was"okay."Ketchum obtained a "Final Pay Ticket" slip 12 and filled out the slip in-dicating on it that O'Bryant had quit.O'Bryant signed the "Final Pay Ticket" andasked about the effect on his "unemployment" pay.Ketchum told O'Bryant thathe didn't know how they (the Mississippi Employment Security Commission) wouldrule on the question, that all that he could do would be to report what was on therecord to the effect that O'Bryant had quit, that he would note on the record aboutO'Bryant's inability to work in certain departments in case that would help O'Bryantany.Ketchum told O'Bryant that he was sorry, to go ahead and finish the night,and that would be all to it.Ketchum and O'Bryant terminated their conversationand left the office.O'Bryant worked for about an hour and a half, signed a "sickleave" slip, and went home.The next day Ketchum completed on the back of the "Final Pay Ticket" anevaluation of O'Bryant's work up to the point of termination.This evaluationreflected that O'Bryant's job attitude and attitude toward work were below average,that his cooperation with others was average, and his attendance was average, it setforth that O'Bryant had stated he would have to resign effective November 1 unlesshe could get a day job, and that it was agreed to terminate him this date instead ofinvesting more time and money in his tiainingThe evaluation further set forththat reemployment was not recommended.September 6, which in fact did not occur, I am convinced that his testimony otherwise iscredible.Watt appeared, as to most of his testimony, to be an honest witnessHoweverWatt appeared to be attempting to "sell" his versionI do not believe that he was as"disinterested" in some of the events as he testified to have beenO'Bryant appeared tobe a sincere witness, but from my observation of him I am convinced that his recollectionof what actually occurred is not accurateHis testimony reveals that he was "mixed up"on September 6 as to his job status, and that he was mixed up at a hearing before theMississippi Employment Security Commission as to when he first learned that he had"quit " I am convinced that his recollection of the events is not accurate but that he infact has confused various statements by other persons (he had talks with townspeople-asan example) and other events with the events to which he testifiedBasically Ketchum'sversion of the events is the reliable versionTo the extent that testimony of the witnessis not reflected herein it is discredited.As an example, I do not credit O'Bryant's testi-mony to the effect that (1) on September 6 he was told by Ketchum that it had alreadybeen decided to terminate him, (2) he was not told that he was signing a "quit" slip, and(3) lie told Ketchum that If he found he could not work at night that he would give2 weeks' notice and not that he would rather work until November 1 before quittingNordo I credit O'Bryant's testimony to the effect that Ketchum asked him on September 10 towrite a letter saying that lie was against the Union, nor to the effect that Ketchum toldhim that he thought the Union was "low down, rotten," and it made hint sick to thinkabout it; nor to the effect that he asked Ketchum on November 16 what he thought aboutthe Union and that Ketchum replied that if the Union were voted in the Company wouldgo along with it12Describedby Ketchum as a "quit slip." 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 10, 1962,13 O'Bryant went back to the Company to see PersonnelManager Ketchum and saw him in Watt's office.O'Bryant asked Ketchum if hecould get his job back.Ketchum told O'Bryant that he (O'Bryant) had quit theother night and "that is just all there is to it."O'Bryant told Ketchum that hewanted his job back, that he had not wanted to quit, that he did not know that hesigned a "quit" slip.Ketchum told O'Bryant that it was obvious that it was a"quit" slip, that he (Ketchum) had filled it out, laid it on the desk, that O'Bryanthad looked at it and signed it, and that there did not appear to be a question aboutit.O'Bryant told Ketchum that he had heard from some employees that the Com-pany had already made its mind up to fire him on September 6 anyway, and wantedto know if this were true.Ketchum told O'Bryant that this was not so.O'BryanttoldKetchum that he had met with Mitchell (the union representative), that theCompany made a lot of money in selling wheel covers, that his pay had been good,that some of the other employees ought to receive a raise, and that the Companyshould rotate the shifts.O'Bryant also discussed the employees' pay scales inAlabama and other places.Ketchum then asked O'Bryant what he specificallywanted and O'Bryant stated that he wanted his job back.Ketchum told O'Bryantthat the Company would have to consider him the same as any other new em-ployee and that they would see what developed.O'Bryant saw Ketchum again on November 16, 1962, and asked about getting ajob.Ketchum told O'Bryant that they were not hiring anyoneO'Bryant relatedthat he thought he was a branded man, that he thought Governor Barnett had putout a letter for employers not to hire him.Ketchum told O'Bryant that he(O'Bryant) knew what the people in Grenada thought about the Union before hegot in it, that he did not know anything about the Barnett matter, that if O'Bryanthad made his bed hard that he would have to sleep in it.Conclusionsas tothe Issue Relating to O'BryantThe General Counsel contends that in theinstant casethat an inference of com-pany knowledge of O'Bryant's unionactivity prior to September 6, 1962, should bedrawn from the circumstances of the caseincludingthe fact that the Respondent'splant is a smallplant and isin a small town.The parties stipulated that Grenada,Mississippi, is a town of 12,000 people (7,000 of whom are white) and Watt testifiedthat the plant employed 511 employees when he became plant manager in October1962.Ketchum testified to the effect that he had no information on September 6as toO'Bryant's unioninterests.I am convinced that Ketchum testified truthfullyand that aninference of company knowledge of O'Bryant's union activities shouldnot be drawn from the facts of this case. I do not draw such an inferenceThefacts reveal that O'Bryant's termination on September 6 resulted from his desiringto transfer to the day shift and his stating that he would have to quitI concludeand findthat the evidencedoesnot support a finding of a discriminatory discharge ofRobert O'Bryant on September 6, 1962, and recommend that the allegation as to an8 (a) (3) and (1) violation in this respect be dismissed.When O'Bryantagainsaw Ketchum on September 10, 1962, Arbuckle had relatedtoO'Bryant factsconcerningO'Bryant'sunionactivity.Ketchum, however, had"In the meantimePlant Manager Eynon made a speech to some of Respondent's em-ployees onSeptember 8, 1962Whether all employees were spoken to is not clearThecredited testimony of Orr, Owens, and Jamie Arbuckle reveals at least that employees onthe day andnight shift of their respective departments were in a group (or groups) whenEynon spoke.The General Counsel does not allege or contend that the speech is violativeof Section 8(a) (1) but contends that it revealsunion animus.Orr's version of the speech,if consideredalone. broaches an 6(a) (1) violation. I am convinced, considering the testi-mony of Orr, Owens, and Arbuckle, that Eynon's speech (or speeches) was to the follow-ing effect:Eynon told the employees that the Respondent did not want a union in theplanttelling them what to do, that some of the employees were attempting to get othersto sign unioncards,and that the employees should "please" not sign the cards.Evnonshowedthe employees a union authorization card and told them that the Respondent knewapproximately who was passing the cards, knew most of the ones who hadsigned, andknew who would sign the cards. Eynon told the employees that if they were misled,pressured,or threatened relative to signing the union cards to let him or their super-visors know about it, and that he would see to it that they (the ones responsible) wouldbe firedor prosecuted for itIn addition, as regards the question of animus, Watt testifiedto the effect that he was opposed to union affiliation and that he had implemented companypolicy by putting out antiunion literature LYON, INCORPORATED61already evaluated that O'Bryant should not be reemployed.14Despite the fact thatRespondent hired other persons thereafter,15 I find it clear that Respondent's reasonfor not hiring or rehiring O'Bryant was based on his past work record and his quittingon September 6, 1962. I conclude and find that the General Counsel has not estab-lished that the refusal to reinstate O'Bryant on September 10, 1962, and thereafterwas for a discriminatory reason, and recommend that the allegation as to an 8(a)(3)and (1) violation in this respect be dismissed.16The complaint, paragraph 9, alleged that Personnel Manager Ketchum on orabout September 10, 1962, told an employee that the Respondent would not havea union in its plant. I find no evidence which supports this allegation.The testi-mony of O'Bryant to the effect that he asked Ketchum what he thought of theUnion-and that Ketchum replied that if the Union won they would go along withithas been discredited, but, if believed, clearly reveals the contrary to what wasalleged.There being no evidence supporting the allegation, it is recommended thatparagraph 9 be dismissed.2.Events primarily pertaining to the unfair labor practices concerning Harvey OrrThe evidence relating to the unfair labor practice concerning Harvey Orr touchupon the complaint issue as to whether Orr was discriminatorily transferred onOctober 10, 1962, from his diesetter job to a stockhandling job, and to whether Orr'spay was reduced and thus constituted illegal interference with the results of theelection as alleged by the Petitioner's objection No. 2.The September 24 Transfer of Harvey Orr 17The Respondent commenced operation around October 1961.From that datethrough the year 1962 Respondent hired many employees who were without priorexperience.In selecting the job assignments for its new employees it may be saidto have operated on a basis of trial and adjustment.Harvey Orr was hired by the Respondent on March 28, 1962, and assigned workas a stockhandler with a rate of pay of $1.20 per hour. The Respondent found needaround April 13, 1962, for a diesetter.The Respondent decided to try Orr at thediesetting job.Orr worked from April 13 to July 9, 1962, as a diesetter on the dayshift."1Respondent followed a program of rotating employees from the day and thenight shift in the diesetting department to enable the employees to gain experiencein the work with men on both shifts. Supervisor Seifert was available only for in-struction and training on the day shift.There is a leadman over the night shift.This procedure clearly is used to further the employees' training and experience.Orr worked on the night shift as a diesetter from July 9 to September 17, 1962.During his first week on the night shift Orr broke two dies.As a result, SupervisorSeifert placed a written memorandum on July 17, 1962, in Orr's personnel file.Hedid not present a written reprimand to Orr but spoke to him about the errors.Seifert credibly testified that there was not "much of a fuss" raised at that time.After assignment as a diesetter, most diesetters had received wage increases afterless employment time as a diesetter than the time that Orr had so been employed.Orr asked Seifert sometime after July 17 and prior to August 10, 1962, if it werenot about time for him to receive a raise. Seifert told Orr that three of the newestemployees had not received raises, that the only thing against Orr was that he hadgoofed up a couple of days (the breaking of the dies), and that one of the othershad been absent quite a bit.18The Respondent's reason for not giving the other1-Ketchum, on September 7, 1962, made such an evaluation on the back of O'Bryant'sfinal pay ticket.15How many or for what jobs was not establishedl"I have considered in connection with the 8(a)(3) and(1) allegations pertaining toO'Brvant the conduct of Respondent as revealed by all of the evidence in this case.11Based on a composite of the credited testimony of Watt, Seifert, and OrrThe basicfacts are generally undisputedAs indicated herein I do not credit the reasons given orassigned by Watt and Seifert for the September 24 transfer of Orr. As to the differencebetween Watt's and Orr's versions as to the January 6, 1962, conversation, I find Orr themore credible witnessWatt, for example, testified that he was not interested in Orr'sdecision about his affidavit.From my observation of the two as they testified, I find Orr'stestimony more believable and so credit. I discredit Watt's testimony in contradiction ofthe facts set outis Seifert started to but did not state the reason for holding up the third employee'sraise. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo employees raises is established as absenteeism for one, and slowness for theother.Seifert told Orr that if he would continue to do good work, do his best notto "goof up" anymore, and if he saw that Orr would make it, that there would beraises soon.On August 10, 1962, Orr and the two other employees received raises.The raise brought Orr's rate of pay up to $1.30 per hour.Orr continued to work on the night shift as a diesetter until September 17, 1962.In the meantime, On attended the union meeting at the Little Widgit Cafe onSeptember 4, 1962, signed a union card, and handed out union cards.On September 11, 1962, Orr wore a union sticker 19 to the plant.Watt spoke to Orr that day and asked if he could look at it and Orr told himthat he could.Personnel Manager Ketchum asked Orr what it was he had and Ontold him "not too much of nothing very important."On September 12, 1962, theRespondent received a letter dated September 10, 1962, signed by Orr and two otheremployees informing the Respondent that they had signed union authorization cards.On Monday, September 17, 1962, Orr was transferred back to the day shift as adiesetter.On Monday, September 24, 1962, just before quitting time, SupervisorPete Seifert told Orr that he was to go back on production the next day, to report toChuck Watt, and stated, "I don't think you are going to make it in set up."Onwas then placed back on the job of stockhandler at the same rate of pay thathe received as a diesetter-$1.30 per hour.Supervisor Seifert testified that his personal record revealed a notation as to Orr'stransfer as follows- "Not able to do job "PlantManager Watt testified that the following statement furnished to counselfor General Counsel by Respondent set forth the reason for Orr's transfer:At the time of his transfer Orr had only been employed by the Companysixmonths.He had at first been a production machine operator and later waschanged to die set-up work.He had no experience in such work and was beingtrained by the company.He continued in this capacity and showed satisfactoryprogress at first, however, as the demands for increased competency and in-creased ability arose, it was found that he was not able to progress satisfactory.On several occasions his work was improperly done to the extent that it becameapparent that he was not suited for die set-up work.On one occasion inparticular his unskillful or careless setting of the die resulted in its being broken.After careful consideration by his supervisor, it was decided to return him tothe job which he had previously held.Respondent witness Seifert testified that he had had complaints that On wasspending a lot of time away from his work area, that after September 17, 1962, hehad caught On away from the department and told him that when he finished a jobto report back to the press area and stay until the next job, not to loiter in otherdepartments.Seifert testified that the next time that he caught On away from thedepartment,20 he went to Watt, asked Watt if he would want to transfer the manback to production, and told Watt that he (Seifert) did not think the man wouldmake it as a diesetter.Seifert testified thatWatt, who had been spending time inthe pack department,21 thought Orr was very slow and taking too long in (die)setups, thatWatt stated he would give him another job. Seifert testified that Ontried to avoid loading empty reels by being farthest away from the reels 22 Seiferttestified that the breaking of the die was not the main reason for Orr's transfer butthat it revealed carelessness.Seifert testified that the reason for Orr's transfer wasas follows-Being away from the job. I feel that I went along with him even though hewas slow and kept him that length of time and then when he starts wanderingoff like he did the last month or so, that's when-I figure that if anyone isnot interested enough in their job to at least be there trying to learn, well,then we don't need them in our department.On January 4, 1963, the Union filed charges in Case No. 26-CA-1444 alleginginter aliathat Harvey Orr had been transferred to a less desirable job classificationon October 5, 1962.General Counsel's Exhibit No. 1-A reveals that this chargewas received by Respondent on January 8, 1963.On January 6, 1962, Harvey Orr11Described as round andhaving written on it "Aluminum Workers International Union,A171-CIO."20As revealedby Seifert's other testimony the does not contend that he spoke to Orr onthe second occasion.21 Apparentlyaffordinghim an opportunity to observe Orr.reThe reels apparentlyare loaded by any diesetter close by at the time that theybecome empty. LYON, INCORPORATED63went to Plant Manager Watt's home and told Watt that he would like to knowwhy he had been transferred back to the stockhandling job and that he would liketo be returned to the diesetting job.Watt told Orr that before he could promiseanything that he (Orr) would have to prove to him first that he would not "takea hand in the union anymore and push it and go with it."Watt told Orr thatMitchell, the union representative, and some of the National Labor Relations Boardmen would probably be around to get him to write a statement, if so, not to do it.Watt then asked if Mitchell had been to see Orr since the election, and if Mitchellhad said anything about a statement.Orr told Watt that Mitchell had not askedabout a statement and had not been around, but that Bill Rutledge, another unionrepresentative, had been around and had asked about a statement.Watt asked ifOrr had signed anything and Orr told Watt that he had signed an affidavit for hisjob position back, that it was not that he was dissatisfied in the department that hewas in, that he worked with some good people there, but it was the principleinvolved.Orr told Watt that he had nothing against him, that he liked him.Watt told Orr that because they felt differently about the Union it should not makethem bad friends.Orr told Watt that he did not know that he would have to testifyagainst the Company 23Conclusions as to Orr's TransferIt can be summarized from Seifert's testimony that the reason of the transfer wasOrr's being away from the job.Orr's version of what transpired on September 24when Seifert allegedly caught Orr away from work reveals that Orr was not toldthat he was being transferred because he was staying away from his work, ratherOrr was told that Seifert did not think he would make it as a diesetter.The onlyincidents relating to improper work as a diesetter related to the breaking of thedies in July, after which Orr received a raise on August 10, and after which heworked as a diesetter until September 24.Based on what Seifert told Orr, and onSeifert's notation that Orr was transferred because he could not do the job, I con-clude that "being away from the job" was not the reason.Based on Orrs' continuedemployment after the July die-breaking incidents, and his subsequent raise, I con-clude that inability to do the job was not the reason for his transfer.Consideringall the facts foregoing and Orr's known union adherence made known to the Re-spondent by the letter on September 12, Orr's wearing the union insignia on Septem-ber 11, Orr's transfer to the day shift on September 17, 1962, Orr's transfer back tothe stockhandlers job on September 24, 1962, and the inconsistency of the reasonsasserted by the Respondent's supervisors-inability to do the job-and being awayfrom the job, I conclude that the reasons asserted were not the real reasons butwere pretextuous reasons for his transfer, and that the transfer to the stockhandlingjob was motivated by Orr's adherence to the Union. It is clear from Watt's testi-mony that the diesetting job as compared to the stockhandling job is a more skilledjob, higher paid work, and has increased opportunity for the employee. It followsthat a transfer from diesetting to stockhandling is a transfer to a less desirable job,and when motivated by considerations of an employee's union adherence, the trans-fer is a discriminatory one and constitutes a violation by Respondent of Section8(a)(3) and (1) of the Act.The evidence clearly shows that Orr's discriminatory transfer occurred on Septem-ber 24, 1962, before the petition for representation election had been filed (Octo-ber 8, 1962). Such conduct of the Respondent in this regard, occurring prior tothe filing of the representation petition, is not properly to be considered as conductconstituting interference with the results of the election.243.Events primarily pertaining to the alleged unfair labor practices concerningJamie ArbuckleThe evidence relating to the alleged unfair labor practices concerning JamieArbuckle touches upon the issues raised as to (1) whether Jamie Arbuckle wasdiscriminatorily transferred on November 21, 1962, from his job as paint setupman to the job of stockhandler; (2) whether Jamie Arbuckle was discriminatorily(constructively) discharged on January 31, 1963; (3) whether Night SuperintendentTodd threatened employees concerning their union activities in September 1962; 2521 In the sense that he was not sure that his affidavit would result in his having totestify against the Company.24 Goodyear Tire and Rubber Company,138 NLRB 453.zsThe complaint alleged that Ketchum similarly threatened employees. I find no evi-dence in the record submitted in support of this allegation. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)whether Todd and Ketchum, in September 1962, interrogated employees con-cerning union activities; and (5) whether Plant Manager Watt interfered with,restrained, or coerced employees by promising economic benefits conditioned uponemployees making statements for the Respondent, and furnishing copies of state-ments made to Board agents.The Events of September 9 Through 12 26On Sunday, September 9, 1962, employee Jamie Arbuckle approached NightSuperintendent Gerald Todd and told him that his name had been connected with theunion activity, that he wanted to clear his skirts, and that he wanted to talk tosomeone from management. Todd told Arbuckle that the only person he could getin contact with at that time was Ketchum.Arbuckle stated that he would talk toKetchum.Todd called Ketchum and the latter came to the plant to his office wherehe met Todd and Arbuckle.Arbuckle told Personnel Manager Ketchum that he wanted to talk to someone,that he had found out that his name had been connected with the Union, and thathe wanted to clear his skirts and get it straight now so that there would be no mis-understanding about his position.27Arbuckle told Ketchum that both of hisbrothers were mixed up in this thing (union) but that he had a wife and children,and that he could not afford to and did not intend to get mixed up in the "mess "Arbuckle stated that he wanted everyone to know he was against the Union, andoffered to help if there were anything that he could do 28Ketchum told Arbuckle that it was entirely up to him, that they appreciated hisstatementArbuckle told Ketchum that his brother had 41 cards signed, and thathe had been trying to talk to his brother to get him straightened out.Arbuckle also related information concerning Mitchell, the union representative.He told Ketchum where Mitchell was staying, the kind of car Mitchell was drivingand the license number, the names of a number of employees who had attended theoriginal union meeting at the Little Widgit, the names of employees passing unioncards on the day and night shifts, and that Robert O'Bryant was the leader of theUnion.Arbuckle told Todd that if he could get the cards from his brother (Billy) thathe would bring them to him (Ketchum).Ketchum told Arbuckle not to bring26 The facts concerning Jamie Arbuckle's conversationswith Todd and Ketchum, occur-ringbetween September 9 and 12, 19(i2, are based on a composite of the credited testimonyof Ketchum, Todd, and Jamie Arbuckle I find Ketchum and Todd more credible as wit-nesses than I find Arbuckle and so credit their testimony wherein points of major conflictexist between their versions of the events and Arbuckle's versionKetchum and Todd aswitnesses revealed a frank demeanorand aseriousness of intent to tell the facts as ob-jectively as they could.Arbuckle as a witness revealed a demeanor that was far fromfrank and an intent to tell the facts in an unobjective way I particularly notice theinconsistency in his testimony relating to alleged interrogation by Todd, and to the timingof the alleged interrogation by Todd, and to thetiming ofthe alleged interrogation byKetchum as related to his signing of a union card. Thus, Arbuckle testified on directexamination that Todd had interrogated him aboutsigning a unioncard, and admitted,when confronted on cross-examination with a prior statement, that he was not surewhether Todd had asked him about the signing of a cardArbuckle also testified that theconversation with Ketchum occurred between September 10 and 12 and after he bad signeda union cardOn cross-examination Arbuckle placed the time of signing the union cardas the middle of September, on cross-examination and when confronted with his unioncard, Arbuckle testified that he signed the card on September 13 andcould havesotestifiedifhe had wantedtowhen first askedThe testimony of the witnesses at variance withthe facts found has been discredited.Unless indicated otherwise, the name Arbucklewhen used in this report refers to Jamie Arbuckle1''Arbuckle's testimony was to the effect that Ketchum questioned him as to whether hehad signed a card, whether he was for the Union, how many union representatives therewere, names, where the representatives were staying, and that lie told Ketchum of hisbrother's activity and Ketchum questioned him as to the number of cards his brother hadgotten signed and asked Jamie Arbuckle to talk to and see if he could get his brother,Billy, to surrender the cards, give them to him, take to themerchants,or just destroythemI do not credit Arbuckle's testimony to this effect.=sThe complaint alleges in effect that Ketchum engaged in illegal interrogation con-cerning the Union and union activities on September 20, 1902.The evidence connectedwith the event recited above appears directed to this point. I have not creditedArbuckle's testimony to this event and do not find that the creditedevidenceto this eventsupports a finding of an 8(a) (1) violation. LYON, INCORPORATED65the cards to him, that he did not want to get mixed up in the card business, thathe (Arbuckle)could get the cards(ifhe wanted to), tear them up, give them tosomeone downtown,throw them in the river,or do whatever he wanted to.At this point in the discussion it was about the night lunchtime,Arbuckle statedthat he was going to town,that he thought he could see his brother(Billy), andif he could that he would get the cards tonight.Arbuckle stated that he might notget back very quickly.Todd told Arbuckle that if it took a little longer than thelunch period that it would be all right.About an hour later Arbuckle returnedand told Ketchum that he had been unable to find his brother(Billy), but he wouldsee him before the night was over and get the cards for him.A letter dated September 10, 1962, signed by employees Harvey G. Orr, WilliamArbuckle, and Charles H. Jones was transmitted to and received by the Respondenton September12, 1962.Thisletter advised the Respondent that the aforesaidemployees had signed union authorization cards in order to obtain a NationalLabor Relations Board election to determine whether a majority of the employeesdesired the Union as their collective representative.During the period of time September 10 through the 12, one night,29 on anoccasion when Jamie Arbuckle,Jimmy Mixon, and Henry Arbuckle were turningtheir timecards in at Gerald Todd's office, Todd spoke to them about his personalexperience with the Union.Toddstated that he had belonged to a union in 1924and was making$90 a week for 5 days' work,that the Company's contract withthe Union had expired and that the Company had made a good proposal(money-wise),that the union officials had turned the proposal down and called the employeesout on strike,that the strike lasted for 13 months,and that he had gone back towork at $3 05per day.Toddstated that during the strike he did not have cigarettesto smoke, the seat of his breeches was out, and that he had pawned his watch toget money to drive his car to his mother to borrow money with which to buy food.Todd told them that from what he had heard of the town and surrounding com-munity that if they worked for the Union that they and their families could gethurt because it was usually the innocent persons who suffered.Todd told themthat every Arbuckle by name around here would be hurt and that Arbuckle's fatherwas old and that it would be hard for him to secure a job.30Arbuckle also testified on direct examination that Todd questioned him duringthe occasion of his talk about the"sad union story" as to whether he had signeda card and that he answered no. On cross-examination Arbuckle, when confrontedwith a prior statement,admitted that he was not sure whether Todd asked himwhether he had signed a card or not.Under such circumstances,and absent otherevidence,I conclude and find that the General Counsel has not established thatTodd illegally questioned employees about their union activities or desires.Arbuckle's testimony was to the effect that Todd told the employees that if theyworked for the Union they would be hurt and hurt more than they thought andthat their families would be hurt also, and that Todd said that every Arbuckle byname around there would be hurt, that Arbuckle's father was old, and that it wouldbe hard for him to secure a job.The General Counsel contends that the testimony of Arbuckle to the aboveeffect supports a finding of a Section 8(a)(1) violation.Ido not concur. I amconvinced that Todd related to the employees his personal experience with theUnion.Ido not find that Todd's statements to the employees revealed a threatof company action to the employees for engaging in union activity.Accordingly,I conclude and find that the General Counsel has failed to establish that Respondentby Todd's actions in this regard violated Section 8(a) (1) of the Act.29The factsrelating to Night Superintendent Todd's conversation with Jamie Arbuckleand severalother employees are based on a composite of the credited testimony of Toddand Arbuckle.Arbuckle placed this event as occurring in early September and before hisconversation with Ketchum.His testimony also revealed however that the event occurredbefore hesigned a unioncard and afterhisbrotherhadnotifiedthe Company by letter ofhis union activity (on September 10)His testimony relative to the Ketchum conversa-tion reveals that he told Ketchum that his brother was for the UnionUnder all thecircumstances, r am convinced that Ketchum's timing of his conversation with Arbuckleas being onSeptember 9, and Todd's timing of his conversation in the instant matter, asbeing afterward, as being correct It would appear that Todd's conversation with Arbuckleoccurred between September 10 and 12, 1962. Exceptas hereinset out the testimony ofthe witnesses contradictory thereof is not credited30Although,in general,I find Todd a more crediblewitness thanArbuckle, in connectionwith the credited facts I believe Arbuckle's testimony relating to his fatherand to someof the other details set out to be credibleand so credit.734-070-64-vol. 145-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Alleged Discriminatory Transfer 31 and Constructive Discharge ofJaime ArbuckleJamie Arbuckle commenced work at the Respondent in October 1961 as a spraypainter with a wage rate of $1.20 per hour. In December 1961 Arbuckle was madea "paint setup man" and group leader.Shortly thereafter his wage rate was changedto $1.40 per hour.During the period of time thereafter and up to November 21,1962, Arbuckle received two 10-cent per hour raises and one 5-cent per hour raise(resulting in a wage rate of $1.65 per hour), and when he worked on the nightshift he received a 5-cent per hour differential on wages of $1.70 an hour.Ap-proximately prior to 3 or 4 weeks before November 23, 1962, Jamie Arbuckle hadbeen transferred from the night shift where he worked as a leadman, to the dayshift where he worked as a paint setup man under Leadman Vick Vance.Arbuckle'srate of pay on the day job was $1.65 per hour. Jamie Arbuckle worked as day-shift paint setup man until the night of November 21, 1962, when he and hisbrother, Henry Arbuckle, night paint setup man, were transferred from their paintsetup jobs to stockhandling jobs.The change in jobs resulted in a decrease inwage rates for Jamie Arbuckle to $1 30 per hour.As previously indicated, the union activity of Respondent's plant commencedsometime around the first of September 1962. Jamie Arbuckle indicated to Per-sonnel Manager Ketchum and Superintendent Todd on September 9, 1962, that hewas against the Union and was interested in helping the Company against the Union.Thereafter he again on occasion repeated this viewpoint.On October 10, 1962,around the time that the Union filed its representation petition, Jamie Arbuckle signeda petition against the Union.John Gee credibly testified that the paint setup man's duties were to mix the paintto be used, make sure of the correct viscosity of the paint, to set up the correct paintson the operation lines, to make minor repairs on hand guns and the automatic guns,to relieve painters on the line when necessary, and to assist the leadman in any wayhe couldGee credibly testified that the paint setup man's responsibility ordinarilywas to mix the paint and that the viscosity of the paint should be checked beforeeach paint setup and before mixing.Gee further credibly testified that the daypaint setup man attempted to mix most of the paint for the night shift also, that thenight crew mixed paint when necessary, and attempted to leave the job set up inorder to eliminate downtime when the day-crew operation started.During the 3- or 4-week period prior to November 21, 1962, during the timethat Jamie Arbuckle worked as day paint setup man and Henry Arbuckle worked asnight setup man, certain problems occurred in the paint setup department.The problems that occurred, during the 3- or 4-week period prior to Jamie andHenry Arbuckle's transfer from paint setup to stockhandling, were unusual in natureand had not occurred to such an extent in the past.During this period of timeJamie Arbuckle was working as paint setup man on the day shift and Henry Arbucklewas working as paint setup man of the night shift.The problems that occurred may be summarized as follows: (1) the impropermixture of a red color which was used on the day shift resulted in 400 wheel coverrejects, (2) the removal of identification markers on five 5-gallon pails of paint(on the day shift) required the running of paint sample tests in order to deter-mine the proper color of black of the paint and in order to identify for use 20 gal-lons of black paint,32 (3) the failure of Jamie Arbuckle to fulfil his duty of placingcertain locating rings on a designated place on tables located on a moving conveyor31Based on a composite of the credited testimony of Watt, Gee, Vance, Ketchum, andArbuckleGee and Vance both testified in a frank, forthright manner and appeared en-tirely credible.Watt, who in several aspects of his testimony injected his comment onmatters that he said he was not interested in, which comments I found unbelievable, other-wise appeared to be testifying frankly and sincerely. I found Watt more credible as awitness than I found ArbuckleArbuckle, as previously stated, did not make a goodappearance as an objective witnessAs to the points of major conflict between his testi-mony and that of Watt, Gee, Vance, and Ketchum, I credit Watt, Gee, Vance, and Ketchum.However the consistency of the facts reveals the creditingof all asto many minor details.Except as herein set out, the testimony of the witness contradictory thereof is not credited.32 1 am convinced that Vance, the leadman with closest responsibility for supervision inthe area, was more accurate in his description of the number of paint pails involved, andthat Gee confused the number of pails of paint remaining after the tests were made. It isobvious that some lossage resulted from the testsand perhapsfrom the cleaning of thepaint pots.In any event Vance, in my opinion,ismorereliable inhis testimony as tothe number of pails involved. LYON, INCORPORATED67belt (the placement of the locating rings in the designated place, and the place-ment thereon of the part to be painted, fixes the part to be painted in position tobe painted by the automatic paint guns), and (4) the improper harnessing of theautomatic paint guns, on one occasion, by Jamie Arbuckle resulted in some lostproduction time.There were other problems involving foreign substance in paintthinner, in paint, and in the paint pots.These were (5) the finding of an unidentifiedforeign substance in the paint thinner, which when used ruined some white paint,(6) the finding of methane paraffin in some ruined white paint, and (7) the discoveryof acid in a paint pot, the apparent attributable cause of some burns on em-ployees' fingers.The General Counsel's witness Arbuckle did not dispute the occurrence of mostof the problems.As to the improper mixing of the red color resulting in the 400rejected wheel covers, Arbuckle testified that on the occasion on the day shift thatthis occurred that the paint being used was paint that had been used by the nightshift and tagged, that it was used because the "tagging" was presumed to be correct,and that Leadman Vick Vance was the one who actually hooked the paint up.Arbuckle denied knowledge 33 of the removal of the identification markers fromthe black paint pails but stated that on occasion the markings were rubbed off bypeople sitting on the cans, that this had occurred with reference to partly filled cans(one-half gallon of paint being involved).Arbuckle's testimony did not touchupon the matter of his failure to properly place the locating rings on the conveyortables, nor did he testify concerning the methane paraffin's ruining the white paint.Arbuckle testified that as to the foreign substance in the thinner that he believedthe problem had occurred more than once, that on the occasion that he remembered,he had opened a new can, had discovered the foreign substance in the thinner, hadreported the same to Supervisor Gee, and had been told to mark the thinner canwith "do not use."Jamie Arbuckle testified to the effect that problems, as described beforehand, hadoccurred before, and would recur, that there were always problems in productionwork, and that there was nothing unusual about the problems occurring. Seifert,Watt, Gee, and Vance testified in effect that there were always production problemsbut not to the extent or nature of the problems as described herein.Watt testifiedthat the problems of rejects was caused normally by faulty painting and not by theuse of incorrect paint.The Improper Harnessing of the Hoses on the Automatic Paint GunsOn a Sunday, during the 3- or 4-week period prior to Jamie Arbuckle's demotiontransfer on November 21, 1962, Arbuckle was instructed to repair some automaticpaint guns.There were two automatic paint guns to repair.Arbuckle repaired oneof the automatic paint guns to his satisfaction.After taking all the hoses off ofthe second automatic paint gun and putting on new hoses, he discovered that hecould not get the second automatic paint gun to work.Arbuckle contacted themaintenance superintendent, secured a "print," 34 and received help from a main-tenance man in replacing the hoses on the second automatic paint gun.The next day Vick Vance and Jamie Arbuckle reported to work 30 minutes priorto the time that production was scheduled to commence.35After Vance and Arbucklehad hooked up two of the automatic guns they started hooking up the third andfourth paint guns.Arbuckle told Vance that he had worked on the (fourth) gunand had had help from maintenance, but that he was not sure that the gun wouldwork properly.Vance looked at the gun and said he would have to switch twohoses.Within about 5 minutes thereafter, Vance had switched the hoses and thegun was ready by the time that the production men reported for work.When thethird gun was hooked up,36 it was discovered that the hoses were crossed and thatpaint was being pumped into the airlines.This necessitated having maintenance towork on this gun.Maintenance worked on this (third) automatic gun approxi-mately 2 hours, completing the work around 9 a.m 37"I do not credit his denial94Apparently revealing how to connect the hoses, etc.I find Vance's testimony that he reported ,30 minutes before production time on theday involved more reliable than Gee's inasmuch as he was involved in the actual hookingup of the automatic paint gunsWhether Arbuckle or whether Vance hooked up the fourthgun is not clear.Gee's relation of the time necessary to complete the work appears reasonably reliable. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Incident of the Acid in the Thinner in the (Cleaning) Paint PotOn the occasion that acid was discovered in the "thinner" in the (cleaning) paintpot,38the day crew had used the paint pot to clean the guns in the afternoon.Following this time the night crew had been on duty, and the next morning whenthe day crew returned to work acid was discovered in the cleaning paint pot whenthey started to hook up to the pot.38Gee checked with the night crew and wastold that they had run into acid in the (cleaning) paint pot mixed with the thinner.Gee credibly testified that the colored weekend cleanup crew did not use the (clean-ing) paint pot involved, and had other paint pots designated for their use.Jamie Arbuckle testified to the effect that on the occasion that something was inthe paint pot, it was possibly "strickling" [strychnine] 40 fluid, which had been placedin the paint pot with the thinner by the colored weekend crew, and that his brotherhad been the one to next hook up the paint pot. Jamie Arbuckle also testified thathis brother had "got something on his gloves" that ate a hole in the gloves, but thatitwas paraffin off of the top of the stools and not acid that caused the holes.Arbuckle admitted on cross-examination that something had gone wrong with thepaint pot resulting in his brother's getting burned a little, that Gee had said thatthe thinner would be sent back, that what had happened was that at the companyfrom where it had been received the drum had not been washed out before it hadbeen filled.Arbuckle testified as to the improper harnessing of the automatic guns,that the incident had occurred, that while harnessing the guns he had run into,problems, had asked for and received help from maintenance, and that the incidenthad resultedin noloss of time by the production line.41The determination of the degree of production problems oftentimes involves such,nebulous factors that exact measurement is difficultThe persons actually involvedare in the best position to so determine. I am convinced that Gee and Vance truth-fully stated their evaluation that the problems referred to in this report were unusualand above the extent of normal problems. The problems, as described, also appear-to be unusual and more than coincidence, when considered together and whenoccurring within a 3- and 4-week period.On November 21, 1962, Paint Supervisor Johnny Gee discussed the problemsthat had been occurring in the paint department with Plant Superintendent Keeder42Keeder and Gee then went in to see Plant Manager Watt.Keeder related to Wattthat there had been paintlinesmixed up, paint hoses mixed up, acids in the paint,acids in the thinners, identification markers removed from paint cans, the use ofthe wrong types of black paint (shiny or black), the use of a red color not purchased:by the Company, and a problem about "rings" on 43 the conveyors which was reoc-curring.Keeder stated that he suspected sabotage, that the situation was not im-proving, that something had to be done about the problems, and that he was in favorof taking action on the problem immediately.Watt asked for suggestions.Keederstated that it was the function of thepaintsetup men to take care of the paint,the paint hoses, and the conveyors.Keeder added that even the viscosity of thepaint was out of control, that the initialaction incorrection should start with thepaintsetup men who had the responsibility of seeing that these jobs were taken careof and done correctly.Watt agreed with Keeder.Keeder recommended that theday and night paintsetup menbe taken off the job and if the situation did notimprove that they proceed further until the cause of the problems were determined.Watt agreed with the recommendation and it was decided to speak to the day andnight paint setup men at the end of the day shift.At the end of the day shift, Johnny Gee, Keeder, Personnel Manager Ketchum,and Watt met with the day and night paint setup men who were Jamie Arbuckleand Henry Arbuckle.38A particular paint pot was used for the purpose of cleaning out the paint heaters,paint guns, and hoses when a change was made from one color to another color paint.89Apparently, the paint guns are hooked up to the paint pot containing thinner and,the thinner flowing through the guns and hoses cleans out the paint.90 Possihle reference to strychnine, an amorphous acid" I do not credit Arbuckle's testimony to the effect that no production line time was,lostArbuckle also contradictorily testified to having been complimented on his work,and also to the effect that "nothing" was said to him one way or the other about his work41Keeder had recently replaced Charles Watt as plant superintendent and the latter had,,been made plantmanager.11Elsewhere described as locating rings. LYON, INCORPORATED69Keeder told the Arbuckles that they knew of the difficulties in the paint depart-ment with mixup of hoses, the acids in the thinner, the color mixups (red color andblack paint), the identification markers being off the paint cans, and the mentholalcohol and that the problems kept getting worse.Keeder told the Arbuckles that hehad to do something to eliminate the problems, that the problems occurred in theirarea of responsibility and smelled either of sabotage or incompetence, that he hadto start somewhere and that he was starting by taking them off their jobs, and thatif he had to go further to find out the cause he would pursue it to the end.HenryArbuckle asked how he could be suspected of sabotage when he had been burnedby the acid 44 and Jamie Arbuckle wanted to know if he were being accused ofsabotage, and if so, what.Keeder told the Arbuckles that he did not accuse themof sabotage, that he had said "we suspicion" it. Jamie Arbuckle stated that heknew where he stood now, that he knew where he was going from here. TheArbuckles were then told that they were being placed on other jobs.They wereplaced on stockhandling jobs effective November 23, 1962 45 Jamie Arbuckle's rateof pay on the stockhandling job was $1.30 per hour.Watt told Keeder to watch the situation closely and to report back to him onwhat was happening.Keeder later, within 2 days, reported that he had provenhis point, pointing out to Watt that he had seen the production yesterday and thatbe was showing him the production now.46The General Counsel contends that the November 23 transfer of Jamie Arbucklewas a discriminatory transfer in violation of Section 8(a) (1) and (3) of the Act.I do not find that the preponderance of the evidence supports a finding of an8(a)(1) and (3) violation in this respect.The credited evidence does not revealthat the Resrondent had direct knowledge of Arbuckle's union activity.The evidencereveals that he signed a union card on September 13, 1962, that Arbuckle was pre-senting himself to the Respondent in September as an ally, and that in October hesigned an antiunion petition.The evidence also reveals that Arbuckle did not followuo h;s offered help to the Respondent, and reveals some company knowledge ofJamieArbuckle's brother's (Henry Arbuckle) union activity.Considering the fore-going as the basis for company knowledge and motivation for a discriminatorytransfer of the Arbuckles, I do not find that the evidence preponderates for a findingof discriminatory transfer of Jamie Arbuckle.It is clear that unusual problems occurred on the paint lines and in the area ofgeneral responsibility of the two Arbuckles.Considering all the facts, it appearsreasonable that the Respondent would suspect that sabotage or incompetence wasbehind the unusual problems. If sabotage or incompetence existed, it does notappear unreasonable that protests relative to Henry Arbuckle's having been burned,47or that other individuals could have made the errors, should have been ignored bythe Respondent. Such protests could reasonably be expected whether the Arbuckleswere to blame for the incidents or not.Under all the factual circumstances of thiscase,48 I conclude and find that the General Counsel has not established by a pre-ponderance of the evidence that the transfer of Jamie Arbuckle to the stockholdingjob onNovember 23,1962, was in violation of Section 8(a)(3) and (1) of the Act.Jamie Arbuckle continued to work as a stockhandler through Monday, January 28,1963.On Tuesday and Wednesday, Arbuckle was off from work. On Thursday,Arbuckle showed up at the plant and saw Personnel Manager Ketchum andPlant SuperintendentWatt.44The incident of acid In the thinner in the paint cleanup can46Arbuckle testified that the transfer was effective November 24-the day afterThanksgiving49Arbuckle testified to the effect that after he became a stockhandler,if anything, therewere more rejectsHe testified that he had no way of knowing what the total plantproduction was.The General Counsel contends that an inference should be drawn fromRespondent's failure to adduce the production reports. In the circumstances of this caseand my view of Arbuckle's credibility as a witness,I do not draw such an inferenceThefacts reveal that the Respondent was enlarging Its number of employees up until December.I find the testimony credible to the effect that production Increased41From the evidence characterized as slightly burned48The facts set out foregoing and following in this report have all been considered in-eluding the evidence of union animus and propensity for illegal action on the part of theRespondent. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Events of January 31 and February 2 and 5, 1963 49Just prior to Arbuckle entering Watt's office,Ketchum's secretary had told Wattand Ketchum that Jamie Arbuckle was there and wanted to quit, that she had toldhim that if he talked to them that he might be able to straighten himself out.Watttold the secretary to send Arbuckle in, and Arbuckle entered the office.Ketchum asked Arbuckle why he had been out on Tuesday and Wednesday.Arbuckle related that he had been to a funeral.Watt asked Arbuckle what hewanted to see him about.Jamie Arbuckle then stated that he wanted to gethimself straightened out, that he was all messed up, that the Union had him allmessed up, and that he wanted to get straightened up and get rid of Mitchell.50Arbuckle stated that he had given the National Labor Relations Board man anaffidavit,had tried to contact him but had missed him, and that he wanted to getthe affidavit back to show to Watt and Ketchum in order that he could get the chargesdismissed.Arbuckle also stated that he was going to write Mitchell(the unionrepresentative)and tell him that he did not want him bothering him anymoreArbuckle told Watt and Ketchum that he had belonged to the Union before andshould have known better than to be in this mess, that the Company could not affordto give the employees what the Union was asking for, that he had a good job andshould have been happy, and that he was going to write a letter to Watt explainingall the things that had happened.Watt told Arbuckle that he was not asking himto do anything,that if he wanted to do so, he was the one that was doing it.ArbuckletoldWatt that he was aware of the situation that he had created and was going toclear his conscience,that he had not done any of the things that happened on thepaint lines intentionally but could have done them by accident.Arbuckle explainedthat the Union had him "shook up," that as soon as he was away from work thatsomeone had "hold of"him "about the Union,"that he had found out he couldnot do two jobs, one for the Union and one for the Company,and do his job right.Arbuckle stated that he saw the "red paint"-that he could not think right, thathe knew that the things Keeder had spoke about had happened but that he didnot know if be did them,that he could have done them.Arbuckle stated that hehad been working real hard for the Union with Mitchell and had had his mindon the Union when at work, that he could have done the "things,"but not intention-allyJamie Arbuckle told Watt, as he was leaving, that he would see him onMonday. Arbuckle,in fact,never returned to workThe General Counsel alleges that Arbuckle was constructively discharged onJanuary 31, 1963.Considering all the evidence in this case, including the fact that Arbuckle's transferon November 23, 1962, was not a discriminatory transfer, and the fact that thealleged constructive discharge occurred several months later,I do not find that theevidence preponderates in support of a finding that Arbuckle was discriminatorily(constructively)discharged on January 31, 1963.The Events of February 2 and 5, 1963Later Watt related to Lester Inman,one of Respondent's attorneys, what had takenplace with Jamie Arbuckle.Inman told Watt that Jamie Arbuckle"might could"help the Company with its case and suggested that Watt pursue the matter and talk4The facts relating to the events of January 31 and February 2 and 5,1963, are basedon a composite of the credited testimony of Watt,Ketchum,and ArbuckleAs to themajor conflict in the testimony,I credit Watt and Ketchum and discredit ArbuckleWattand Ketchum testified substantially in effect with the facts set out aboveArbuckle's tesiS-mony was to the effect that he went in on January 31 and told Ketchum and Watt thathe was quitting because of humiliation and embarrassment but agreed to think it over,that thereafterWattsent for him and he went to see Watt at home on Saturday, Febru-ary 2, 1962,thatWatt spoke of Arbuckle's hardship and offered to help him but that he(Arbuckle)must help him (Watt)first,that Watt asked him to make a statement admit-ting his fault as to the problems to the paint department,and then asked him to get acopy of his statement made to the National Labor Relations Board,and that he(Arbuckle)refused to do soArbuckle also testified that Wait sent for him a few days later and thathe was interviewed at the Company by Respondent's attorney,Kullman, that Watt againtried to get him to give a statement supporting Respondent and told him that he wouldlike to help him and get him started on the ladder back upAs previously stated, I findWatt and Ketchum to be more credible witnesses and have credited their version of thetestimony and discredit Arbuckle's testimony where in conflict and not set forth in thefacts found.As indicated herein, however, I discredit some of Watt's testimony.so The union representative. LYON, INCORPORATED71to Jamie Arbuckle.Watt, on Friday, February 1, 1963, told Vick Vance to getin contact with Jamie Arbuckle for him.Vance contacted Jamie Arbuckle and toldhim that Watt wanted to see him at his(Watt's) home. Jamie Arbuckle told Vancethat he would go to see Watt.Jamie Arbuckle went to Watt's home on Saturday,February 2, 1963, around 10 a.m.Arbuckle substantially repeated what he had told Watt on Thursday to the effect thathe had not intentionally made the various mistakes, but could have made some ofthem, that he had been upset on account of the Union.Watt told Jamie Arbucklethat he knew of his bad financial shape, and wanted to help him, but before hehelped him he wanted a statement to the effect that Arbuckle could have been atfault in the various mistakes.Watt asked Arbuckle if he had a copy of the statementhe had made to the National Labor Relations Board man.51Jamie Arbuckle told Wattthat he would give him a letter stating all the things he had told him, that he did nothave a copy of the statement he had made to the National Labor Relations Board,but was going to write a letter to the National Labor Relations Board in Memphisasking for his affidavit,stating he wanted to drop the charges,and that he wouldnot appear in court even if called. Jamie Arbuckle told Watt that he had workedhard and would work hard again,that he could still make the Company a good man.On Monday,February 4, 1963,Jamie Arbuckle did not report to work.On Tues-day, February 5, 1963, Personnel Manager Ketchum went to Jamie Arbuckle'shouse and asked what was the matter.Arbuckle testified that he had not been down towork, that the maid was sick and his wife was working, and that he was lookingafter the children.Arbuckle told Ketchum that he did not know if he were comingback to work or not. Later that day, Vick Vance came to Arbuckle's house and toldhim that Watt wanted to know if he would come to the plant and talk to him.Arbuckle told Vance that he could not go then because he could not leave the chil-dren by themselves,but that as soon as he could, he would. Vance stated that Wattwanted Arbuckle to call him if he could not come.Arbuckle called Watt and toldhim that he could come after 4 p.m. when his wife got off work, but that he did nothave transportation.Around 3:30 p.m. Arbuckle'sbrother-in-law came by andstayed with the children,and Arbuckle borrowed his car and went to see Watt atthe plant.Arbuckle saw Watt in his office and told him that,after thinking it over, he justcould not have done"those things."Watt introduced Arbuckle to FrederickKullman, Jr., one of Respondent's attorneys,and Watt left the office.Kullman askedArbuckle questions as to whether Arbuckle could have been at fault as to the variousproblems that had occurred 52 Arbuckle told Kullman no,that he could not have beenat fault.Kullman had a yellow pad while talking to Arbuckle but wrote nothingdown.Kullman excused himself from the room momentarily and then returned to theroom with Watt.Watt told Arbuckle that he thought that he had been going tohelp them by giving them information to help the Company defend the chargesagainst it.Watt again talked about Arbuckle's financial trouble and that he wouldlike to help him "get started on the ladder back up" but that before he could help himthat Arbuckle had to help him.Arbuckle in effect told Watt that the blame for theincidents could not be placed on him,that there were five people who mixed thepaint, set up the lines,and worked on hoses.Arbuckle stated that as to the timethat he remembered a hose mixup,that he had gotten help from the maintenancedepartment.Arbuckle told Watt that with that many people that he could not seehow it could be said that he had done it, and that he knew that he had notWattangrily stood up and said that he did not see any reason to pursue the meeting anyfurther, that he was sorry for Arbuckle,that he would like to help Arbuckle, butcould not help Arbuckle unless Arbuckle helped him (Watt).Arbuckle stated thathe was sorry but that he could not admit to something that he did not think he"had any part of."Watt's conditioning of his help to Arbuckle upon the receipt of a statement fromArbuckle in Respondent's defense,53 and connected with his questioning of Arbuckleas to whether Arbuckle had a copy of the statement he had made to the NationalLabor Relations Board, necessarily exerted an inhibitory effect on the willingness ofR Although,in general,I find Watt more credible as a witness than Arbuckle, I findthaton the basis of the overall evidencethat Arbuckle's testimonyrelatingtoWatt'sconditioning his help,and toWatt'squestion about the National Labor Relations Boardaffidavit,more credible and believable thanWatt's versionr2The problems relating to the incorrect mixing of paint, the incorrect viscosity ofpaint, the incorrect colors,the crossed up lines(automatic guns)previously describedelsewhere in this reportc3Under the circumstances,such conditioning of help amounts to a promise of benefit. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD,employees to make statements to Board agents, and thereby the Respondent inter-fered with employees' exercise of their rights under Section 7 of the Act. I concludeand find that the Respondent by the foregoing conduct violated Section 8(a) (1) ofthe Act 54B. The ObjectionsAt the time of the hearing in this matter there were four undisposed-of objections.The Board had reserved to itself the determination and disposition of Petitioner's,objection No. 7.Petitioner's objections 2, 4, and 9 are issues for consideration by me.1.Petitioner's objection No. 2Petitioner's objectionNo. 2 alleged "the reduction in pay of employees JamieArbuckle, L. E. Hamilton, Henry Orr, and the reduction of Henry Arbuckle to alower job classification." By virtue of the preliminary reports and orders, the issue as-toPetitioner's objection No 2 had been narrowed to concern only Henry Orr andJamie Arbuckle and only evidence was adduced as to Orr and Jamie Arbuckle. The-evidence clearly revealed that Orr was discriminatorily transferred on September 24,1962, and prior to the date that the petition for representation election was filed(October 8, 1962).Thus the Respondent's conduct relating to Orr, occurring priorto the filing of the representation petition, is not properly to be considered as a basisfor setting the election aside.55The facts pertaining to Arbuckle's transfer onNovember 23, 1962, have previously been set forth in this report in section III, A, 3.Ihave found that his transfer was not discriminatory in nature.Considering theforegoing, and all the evidence, I recommend that Petitioner's objection No. 2 beoverruled.2.Petitioner's objectionNo. 4Petitioner's objection No. 4 alleged "threats by company supervisory personnel to,discharge any employee who was for the Union." At the hearing the Petitioner movedtowithdraw this objection.There was no opposition to this motion, and therewas no evidence adduced in support of this objection. Inasmuch as the motion towithdraw was made at the hearing, and as no evidence was adduced to support said,objection, it is recommended that Petitioner's objection No. 4 be overruled.3.Petitioner's objectionNo. 9The Petitioner's objection No. 9 alleged the "use and distribution of `Vote No' signsby the plant manager and other supervisors on the plant premises during workinghours on the day before and the day of the election." The evidence adduced touchingupon this objection pertained to the status of Steven Goodson as a supervisor and tothe conduct of Goodson and Plant Manager Watt.Goodson's Status as a SupervisorPlant Manager Watt testified to the effect that the Employer had a cleanup crewconsisting of eight employees and a leadman named Steven Goodson, that StevenGoodson received his orders from the plant superintendent and took care of thejobs (cleaning up of different areas) that the plant superintendent wanted done, andthat Steven Goodson worked right with the men.56Watt described Goodson's dutiesas being routine and testified to the effect that the jobs performed by the cleaningcrew were of a routine and recurring nature with the same jobs being performeddaily.Watt testified that Goodson spent approximately 75 percent of his time engagedin activities in which he personally performed, physical work.Watt testified thats4 SeeTexas Industries Inc.; et al.,139 NLRB 365,wherein the Board stated, "TheBoard has held that such statements given the Board agents are confidential,and that an-employer's demand on employees for copies thereof or interrogation about their contentsnecessarily exerts an inhibitory effect on the willingness of employees to make such state-ments,and thereby interferes with employees'exercise of their rights under Section 7 ofthe Act " I find thatWatt's conditioning of help in the circumstances described,exertedthe same type of inhibitory effect upon employees with respect to their willingness to givestatements to the Board agents.ssGoodyear Tire and Rubber Company,138 NLRB 453.eoWatt did not testify to any supervision that the plant superintendent engaged Indirectly in connection with the cleaning crew otherwise.ElsewhereWatt's testimony re--veals that the plant superintendent's job takes him in and through the plant frequently. LYON, INCORPORATED73Goodson cleaned up and painted equipment,57 operated a large crane in the movementof equipment and the movement of sulfur dioxide tanks, drained oil sumps andremoved waste oil and drums with a tow motor, fueled the two tow motors, mowedthe company lawn (50 percent of the time that the lawn is cut), drove a truck onmiscellaneousmissions, stocked 12 vending machines, and handled change forthe vending machines.He also testified that Goodson makes trips to buy supplies,(paint), had the automobile and truck serviced and was responsible for maintenancerecords, and that Goodson worked on the weekends, on occasion, with the othermen engaged in painting (offices, etc.), and that if only one painter were needed on,the weekends, the person used was Goodson.Watt testified that Goodson and theother employees worked together in cleaning the machines for painting, and thatGoodson spray-painted the machines.Personnel Manager Ketchum testified to the effect that Goodson was hourly paidand received time and a half pay for all weekly hours over 40 hours, that at the timeof the election (December 14, 1962) he was pretty certain that Goodson's rate of paywas $1.60 per hour, and that he believed that Goodson's rate of pay on May 1, 1963,was $1.70 per hour.No evidence was adduced at the hearing of admitted super-visors' pay, or of the pay rates of the eight admitted employees who worked on thecleanup crew. Jamie Arbuckle, when a paint setup leadman, received $1.65 perhour while working on daytime.Plant Manager Watt testified to the effect that Goodson did not have the authority(1) to hire and fire employees, (2) to effectively recommend the discharge or hiringof an employee, (3) to effectively recommend the promotion or the demotion of anemployee, (4) to effectively recommend the raise or the cut in pay of an employee, (5)to grant employees time off, and (6) to effectively take any action which results inthe change of the personnel status of any employee and that Goodson's assignment ordirection of work was of a routine nature.Foreman Heath testified to the effect that supervisors did not wear companyidentification badges, that leadmen wore gold badges, and that employees wore blueand white badges.58Heath testified to the effect that Goodson did not wear abadge.59PersonnelManager Ketchum testified to the effect that when the plantfirst commenced operations that everyone wore a badge but that later it was decidedthat persons on the office payroll did not have to have badges, that Goodson wascarried on the office payroll and was classed as office maintenance. Jamie Arbuckletestified to the effect that Leslie Little worked with Goodson with the cleaning crewand that Little wore a yellow badge.soThe parties stipulated that Goodson attempted to vote in the December 14, 1962,election but was challenged because his name was not on the voting list.Ketchumtestified to the effect that Goodson and several other employees' names were left offthe voting list by mistake.As to the eight cleaning employees, other than Goodson, Watt testified to theeffect that they had certain daily routine and recurring jobs to do and daily reported'to these jobs.Thus (1) two employees (in a truck), daily and recurring throughthe day, removed 55-gallon drums full of refuse from the basement of the buffingdepartment and replaced in the basement empty barrels to catch refuse as it ac-cumulated from the operation of the buffing wheels, and disposed of the refuse bycarrying to and dumping at the city dump. In addition, when caught up with thiswork, these employees disposed of wastepaper, stored in the plant, by burning ata designated area or by carrying to and dumping at the city dump. (2) Two em-ployees (one working in the chrome department and the other in the paint depart-ment areas) disposed of scrap paper accumulated on the floors of the chrome andpaint department, and replenished a stock of separators for operational use.81Theseemployees kept the chrome and paint department clear of scrap paper on the floor."Foreman Heath also testified that hehad seen Goodsonoperatinga crane, painting,,cleaning up material for painting, mowing the lawn, driving a truck, driving a tow motor,fueling the tow motor, and pushing drums around the plant on a handtruck on a towmotor, and operating the crane in moving the sulfur dioxide tanks.Heath testified thatgenerally when he saw Goodson that he had helpers with him."Although testifying to the effect that he was foreman overthe press line and had'been a supervisor for 2 months, Heath testified that he wore a "leader badge "0 Heath testified that he saw Goodson in the plant but had neverseen him with a^badge on.60 Apparently Arbuckle described the gold leader badge as being yellow.61The Employer makes wheel covers.The dividers are used to separate the wheelcovers andthus to eliminate scratchingof the sameby their being rubbed together. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) One employee used a small two-wheel truck and picked up large waste cans fullof waste, emptied the same, and placed the empty can back in position. These canswere located in the different departments of the Company. (4) One employee sweptcertain areas of the plant.He did this manually and with a motorized sweeper.(5)One employee cleaned up the office and restrooms. (6) One employee cleanedthe toolroom, cafeteria, lounge rooms, and lounge areas.Foreman Heath testified that two of the cleaning crew worked under him. Inanswer to questions pertaining to Goodson's instructions of the cleaning crewemployees, Heath testified, "Well, he may need somebody somewhere else and hewillmove them to another department ....Well, he had a certain job he wouldgive a man.He would just come get him and tell him what to do and he wouldprobably go back to what he was doing when he got through." Heath also testifiedthat he had not seen Goodson "often" give instructions to the cleaning departmentemployees.Jamie Arbuckle testified to the effect that on a large number of occasions that hehad seen Goodson and his cleanup crew working in the plant on the weekends, thathe saw Goodson directing which men in the cleanup crew would work in one areaand telling others to work in other departments.Arbuckle testified that he hadseen Goodson sign the timecards of the cleaning employees as "Steven Goodson-cleaning supervisor."Watt testified to the effect that he laid out the jobs to beperformed for the weekend work and determined the number of men to be used.The following excerpt from the testimony concerning Goodson, which reveals Watt'sanswer to his counsel's questioning, sets forth the manner of selection and utilizationof the cleaning employees on the weekend:Q. I believe you did say that he generally selected the men that he broughtin and did put them on the various tasks?A. Yes, on the jobs that they were familiar with that he would get the jobdone faster, better.He would bring in the experienced men.Foreman Heath testified to the effect that he was told by the plant superintendentto tell the cleaning men to come to work on the weekend, or else that Goodson toldthe men to do so. Heath also testified that he was the one who handed out paychecksto the men in his department.Watt testified to the effect that some of the weekend work involved painting ofoffices.62Gee testified to the effect that Goodson's cleanup crew took care of cleaningexcess paint off of equipment and cleaning the paint booths.The testimony of the various witnesses as to Goodson's duties and the work ofthe cleanup crew does not appear to be in real conflict and is credited except as tothe area wherein the testimony broached into conclusionary matter such as thedescription of Goodson as being a leadman or supervisor, or as to his duties andassignment authority as being of a routine nature.Considering all of the foregoing evidence, I am convinced that the cleaning em-ployees needed little direction as to the execution of their regular functions, but thatdirection was needed in movement of the employees from one area to another areato insure the overall execution of the cleaning jobs.63The evidence reveals thatthe plant superintendent dispatched the orders of work needed to Goodson andthat Goodson took care of the jobs.Goodson's execution of his "taking care of thejob" necessarily constituted responsible direction of the employees involved and thenecessary assignment of work, and the use of independent judgment. I find thatGoodson is a supervisor within the meaning of Section 2(11) of the Act.The "Vote No" SignsOn December 13, 1962, "Vote No" cards were distributed at the Employer's plant.64The "Vote No" cards may be described as follows: The cards were thin cardboard,82Watt testified that Goodson and the crew cleaned and painted machinery but it is notclear whether this was done on the weekends, during the week, or both82And such help as Goodson might need with related service or maintenance work84There appears no real dispute as to the timing of the "Vote No" cards distribution.Pruitt in his testimony did not specify the time of distribution except that he distributedthe cards at night and on his own time Jones testified as to the time that he saw thecards being distributed that he believed it was on the night before the election.Thisappears to be his best recollection.Arbuckle testified that he saw Goodson distributingthe "Vote No" cards on the day before the election and that he saw Watt pinning a"Vote No" card on the back of an employeeWatt testified to the effect that he did infact pin the card on an employee's back on the day before the election of December 14,1962.1 find that the events occurred on December 13, 1962. LYON, INCORPORATED75were of white background, were 4 inches in height and 61h inches in width, andupon the cards in red letters were the words "Vote No." The height of the letterswas approximately three-fourths of an inch, and the thickness of the stroke of theletterswas approximately one-eighth of an inch.65Employee Roy Pruitt credibly testified to the effect that he distributed in theplant approximately 200 "Vote No" cards to employees on the night shift on hisown time(during breaks, etc.), that he did not know who had had the cards printedbut had been told that three other employeeshad hadthe cards printed, that he didnot remember seeing any supervisor around when he distributed the cards, that hehad not been told by a supervisorto not passout the cards, that some of the employeesto whom he had given the cards had scratched out the "Vote No" and put "Yes" onthe cards, and that he had seen a "Vote Yes" sign in one of the company bathrooms.Charles Jones credibly testified to the occasion on the night before December 14,1962, that he saw Goodson distributing the cards as revealed by the followingexcerpt from his testimony:A. I saw him bringing some cards out, during work and while the machineswas going. I saw him come up to Heath and Tom McKaren, an operator, whilehe was running his machine and hand him some papers, the size of that there[indicating] and then he took one of those pieces of paper and put it onMcKaren's shoulder, his shoulder, and when turned around it was a "Vote No"sign.At the time thatJones wastestifying, as the record reveals by the word, "indicating,"he pointed to General Counsel's Exhibit No. 3, the "Vote No" card previouslydescribed.ForemanErnest Heath testified to the effect that he was a nonsupervisory employeeat the time of the election,66 that he pinned one of the "Vote No" cards on himself,that he had seen Goodson with cards similar to the "Vote No" cards but did not knowwhether they were "Vote No" cards, and that he had not seen anything writtenon the cards 67Jamie Arbuckle credibly testifiedto seeingGoodson distribute the "Vote No"cards as revealed by the following excerpt from his testimony:Q. Did you ever see Mr. Goodson with any of those "Vote No" signs?A. The only time that I saw Mr. Goodson with any was on the-I believeitwasthe morning before the day of the election. I saw him go up to twocolored workers that were working on the boil off and talk to them a fewminutesand pin two of thosesigns ontheir backs.Jamie Arbuckle also credibly testified to the fact that he had. seen Watt, plantmanager, pin a "Vote No" card on the back of an employee as revealed by the follow-ing excerpt from his testimony:Q. (By Mr. BOLTON.) Did you ever see any supervisor with those "Vote No"signs?A.No, but I saw Mr. Watt come by and there was a boy, I believe his namewas Lancaster working, oh, about five or six feet from me on a conveyor lineand he had two ofthose signsand he pinned one on the front of him and wastryingto pin theother one on the back of him and Mr. Watt comes along andtook the card and pinned it on his back for him.Watt's version was not substantially different.Watt testified to the effect that theonly recollection he had was that he had touched or hit a man, whose name he didnot remember, on the back, dislodgeda sign,and had assisted the man in putting thesignback where it was.Watt testifiedin connectionwith this testimony, as to hisrecollection that "we were having a lot of difficulty at that time."On cross-examinationWatt testified that the Company had not been having difficulties at thetime.Although Arbuckle did testify that Watt was a jovial, back-slapping person, Iam convinced that Watt's testimony to this event, as revealed by his contradictorytestimony as to the difficulties, is not completely reliable. I find Arbuckle's versionmorecredible.iiGeneral Counsel's Exhibit No 361At the time of the hearing-April 30, 1963-Heath testified that he had been a super-visor for 2 months.67As to the apparent conflict between Jones and Heath's testimony, I find Jones themore credible witness 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDExcepting for Supervisor Goodson's conduct in connection with the distributionof the "Vote No" cards, I do not see that the Employer as to the "Vote No" cardsinterfered with the employees' right to a free and untrammelled election choice. I dofind and conclude, however, that Supervisor Goodson's conduct in distributing the"Vote No" cards placed the employees in a position of declaring themselves as tounionpreference and thus interfered with their right to a free and untrammelled elec-tion choice.68It is therefore recommended that Petitioner's objection No. 9 besustained, that the election of December 14, 1962 (in Case No. 26-RC-1849) be setaside and that a second election be directed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerce uponthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,it is,recommended that it cease and desist therefrom and that it take certain affirmativeaction of the type which is conventionally ordered in such cases, as provided in theRecommended Order below, which is found necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate the policies of the Act.Having found that Respondent violated Section 8(a) (3) and (1) of the Act by thediscriminatory transfer of Harvey Orr on September 24, 1962, from his job as a die-setter to a job as a stockhandler,it isrecommended that Respondent offer him im-mediate and full reinstatement to his former position as a diesetter, or to a sub-stantially equivalent position, without prejudice to his seniority and other rightsand privileges, and make him whole for any loss of pay he may have suffered byreason of the discrimination against him,69 by payment to him a sum of money equalto the difference, if any, between the wages he would have earned, absent thediscrimination against him, and the amount he actually earned, from September 24,1962, until the date of Respondent's offer of reinstatement as recommended herein.Such backpay shall be computed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Company,90 NLRB 289, 291-294, and with interestthereon as prescribed by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.As I have found that Respondent's conduct improperly affected the results of theelection, I shall recommend that the election held on December 14, 1962, in CaseNo. 26-RC-1849 be set aside and that a second election be directed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Lyon,Incorporated,is,and has been at all times material herein,engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.Aluminum Workers International Union, AFL-CIO, is a labor organizationwithin the meaning of Section2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent engaged in unfair labor prac-tices proscribed by Section 8(a)(1) of the Act.4.By transferring Harvey Orr from his job as diesetter to a job as a stockhandlerbecause of his activities on behalf of the Union, Lyon, Incorporated, has discriminatedin regard to the hire and tenure of employment of Orr, thereby discouraging68TheRespondentcontends that Goodson, at most, Is a minor supervisor, and thatsuch conduct committed by a minor supervisor does not warrant the setting aside of theelection.Goodsonas a supervisor responsibly directed the overall execution of thecleaning department employees, and directed such employees to move from section of theplant to another sectionUnder such circumstances, I do not see that his supervision isof such minor significance that his conduct can be overlooked68 Orr'srate of pay was not changed at the time of his transfer. It is a matter ofcompliance to determine whether the transfer caused loss of pay to him as to possibleloss of wage increases as a diesetter. LYON, INCORPORATED77membership in Aluminum Workers International Union,AFL-CIO,in violation ofSection 8(a)(3) and(1) of the Act.5.The aforesaidunfairlaborpractices affect commerce within the meaning ofSection 2(6) and(7) of the Act.6.TheRespondent did not engage in unfair labor practices within the meaning,of Section 8(a)(3) or(1) of the Actas alleged with respect to alleged dischargesand/or transfers of Robert O'Bryant andJamie Arbuckle.7.TheRespondent did not engage in unfair labor practiceswithin themeaningof Section 8 (a) (1) of the Act as alleged with respect to interrogation or threats bySupervisorsToddand Ketchum.8.The evidence does not establish thatLyon,Incorporated,engaged in conductthat constituted interference with the results of the election(held on December 14,1962)as alleged by the Petitioner in objectionsNos. 2 and 4.9.By interfering with employees in the exercise of, or refraining of exercise of,rights guaranteed by Section 7 of the Act, Respondent improperly affected theresults of the election.RECOMMENDED ORDER 70Upon the basis of the foregoing findings of fact, conclusions of law, and the-entire record, and pursuant to Section 10(c) of the Act, I hereby recommend thatthe Respondent,Lyon,Incorporated,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of Aluminum WorkersInternationalUnion, AFL-CIO, or any other labor organization of its employees,by discriminating in regard to their hire or tenure or any terms or condition ofemployment.(b) Promising employees benefits in a manner constituting interference, restraint,or coercion within the meaning of Section 8(a)(1) of the Act.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistAluminum Workers International Union, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or other mutual.aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer Harvey On immediate and full reinstatement to his former positionas a diesetter, or to a substantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b)Make whole Harvey Orr for any loss of pay he may have suffered by reasonof the discrimination against him, by payment to him of sum of money equal to thedifference, if any, between the wages he would have earned, absent the discrimina-tion against him, and the amount he actually earned, from September 24, 1962, untilthe date of Respondent's offer of reinstatement as recommended hereinSuch back-pay shall be computed on a quarterly basis in the manner established by the Boardin F.W. Woolworth Company,90 NLRB 289, 291-294, and with interest thereonas prescribed by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant or necessary tothe determination of the amounts of backpay due and to the reinstatement andrelated rights provided under the terms of this Recommended Order.(d) Post at its premises in Grenada, Mississippi, copies of the attached noticemarked "Appendix." 71Copies of said notice, to be furnished by the RegionalDirector for the Twenty-sixth Region, shall, after being signed by the Respondent's"In the event that this Recommended Order be adopted by the Board, the word"Order" shall be deemed substituted for the words "Recommended Order "71 In the event that this Recommended Order be adopted by the Board, the words "A De-cisionand Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the noticeIn the further event that the Board's Order he enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals,Enforcingan Order" shall be substituted for the words "A Decisionand Order." 78DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the date of this Recommended Order, what steps the Respondent hastaken to comply herewith.72It is also recommended that the complaint be dismissed (1) as to the allegationsrelating to violations of Section 8(a)(3) as pertains to Robert O'Bryant and JamieArbuckle, and (2) as to the allegations relating to violations of Section 8(a)(1)conduct by Supervisors Todd and Ketchum.It is further recommended that the election held on December 14, 1962, in CaseNo. 26-RC-1849, among the employees of Lyon, Incorporated, at Grenada, Missis-sippi, in the stipulated appropriate unit, be set aside and that the Board direct that asecond election by secret ballot be conducted among the employees in the stipulatedappropriate unit, at such time as the Regional Director for the Twenty-sixth Regiondeems appropriate and under his direction and supervision, pursuant to the Board'sRules and Regulations.It is also recommended that Petitioner's objections Nos. 2 and 4 in Case No. 26-RC-1849 be overruled.72 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of AluminumWorkers International Union, AFL-CIO, or any other labor organization ofour employees, by discriminating in regard to their hire or tenure or any termsor conditions of employment.WE WILL offer Harvey Orr immediate and full reinstatement to his formerposition as a diesetter, or to a substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him whole for anyloss of pay he may have suffered by reason of the discrimination against him.WE WILL NOT promise employees benefits in a manner constituting inter-ference, restraint, or coercion within the meaning of Section 8(a) (1) of the Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerceany of our employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection as guaranteed bySection 7 of the Act, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining members of Aluminum Workers International Union, AFL-CIO, or anyother labororganization.LYON, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SeventhFloor Falls Building, 22 North Front Street, Memphis, Tennessee, Telephone No.Jackson 7-5451, if they have any question concerning this notice or compliance withitsprovisions.